Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments


1.	Applicant's arguments filed on 03/04/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (U.S. PUB. 2013/0031174) in view of Lee et al. (U.S. PUB. 2014/0154987 hereinafter, “Lee”).

Consider claim 1, Baba teaches a terminal comprising: a memory that stores a program; and a processor that executes the program (page 3 [0048]) to perform: managing a device list including first information about one or more devices that are registered (page 4 [0066]-[0067]); executing a device search that searches for at least 
Baba does not explicitly show that wherein the displayed search result includes the obtained second information about a device which is searched-for by the device search and not registered in the device list and wherein the displayed search result further includes the first and second information about the device which is searched-for by the device search and already registered in the device list.
In the same field of endeavor, Lee teaches wherein the displayed search result includes the obtained second information about a device which is searched-for by the device search and not registered in the device list (page 10 [0195]-[0196]) and wherein the displayed search result further includes the first and second information about the device which is searched-for by the device search and already registered in the device list (page 12 [0237]-[0239]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the displayed search result includes the obtained second information about a device which is searched-for by the device search and not registered in the device list and wherein the displayed search result further includes the first and second information about the device which is searched-for by the device search and already registered in the device list, as taught by Lee, in order to a mobile terminal that automatically performs a previously set function corresponding to identification information of a BLE device by performing BLE communication with the BLE device.

Consider claim 2, Lee further teaches wherein the processor executes the program to further perform determining whether the searched-for at least one device has been already registered in the device list, wherein the displayed search result includes the second information about the device which is searched-for by the device search and determined not to be registered in the device list yet, (page 10 [0195]-[0196]), and wherein the displayed search result further includes the first and second information about the device which is searched-for by the device search and determined to be already registered in the device list (page 12 [0237]-[0239]).  

Consider claim 3, Baba further teaches wherein the first information includes capability information about the registered one or more devices (page 4 [0067]).  

Consider claim 4, Lee further teaches wherein the capability information indicates whether the registered one or more devices can perform color printing and two-sided printing (pages 7-8 [0130]).  

Consider claim 5, Baba further teaches wherein the obtained second information does not include capability information about the searched-for at least one device (page 5 [0087]).

Consider claim 6, Baba further teaches wherein the processor executes the program to further perform registering, into the device list, of information about a device selected from the displayed search result by a user (pages 2-3 [0044]). 



Consider claim 8, Baba further teaches wherein the information about the selected device determined not to be already registered in the device list yet is obtained via a wireless LAN connection (page 5 [0087]).  

Consider claim 9, Baba further teaches wherein the processor executes the program to further perform: instructing, via the Bluetooth communication, the selected device to start operating as an access point of the wireless LAN connection (page 2 [0033]); obtaining, via the Bluetooth communication, connection information about the started access point of the wireless LAN connection (page 2 [0042]); and establishing the wireless LAN connection with the selected device based on the obtained connection information (page 2 [0042]), and wherein the information about the selected device is obtained via the established wireless LAN connection (page 2 [0033] and [0042]). 

Consider claim 10, Baba further teaches wherein the Bluetooth communication is a Bluetooth low energy (page 2 [0033]).

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 15 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window

401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649